Case 8:19-cv-00943-CAS-DFM Document 23 Filed 06/23/20 Page 1 of 1 Page ID #:1353


                                                                                   O

                        UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA
                             SOUTHERN DIVISION



   SHARON K.,                              Case No. SA CV 19-00943-CAS (DFM)

           Plaintiff,                      Order Accepting Report and
                                           Recommendation of United States
               v.                          Magistrate Judge

   ANDREW M. SAUL, Commissioner
   of Social Security,

           Defendant.



        Pursuant to 28 U.S.C. § 636, the Court has reviewed the pleadings and
  all the records and files herein, along with the Report and Recommendation of
  the assigned United States Magistrate Judge. Further, the Court has engaged in
  a de novo review of those portions of the Report and Recommendation to
  which objections have been made The Court accepts the findings, conclusions,
  and recommendations of the United States Magistrate Judge.
        IT IS THEREFORE ORDERED that Judgment be entered affirming
  the decision of the Commissioner of Social Security and dismissing this action
  with prejudice.
   Date: June 23, 2020                      ___
                                            CHRISTINA A. SNYDER
                                            United States District Judge
